Citation Nr: 0602434	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-43 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran's claim for service connection for a left knee 
disorder was first considered and denied by the RO in an 
August 1996 rating decision.  He appealed the RO's decision 
to the Board.  And in May 1998, the Board confirmed the RO's 
denial of service connection for a left knee disorder.  See 
38 U.S.C.A. §§ 5109A, 7103(a); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1100(a), 20.1103, 20.1104 (2005) (a decision by the Board 
is final and binding on a claimant unless the Chairman of the 
Board orders reconsideration of the decision, the claimant 
files an appeal to the U.S. Court of Appeals for Veterans 
Claims (Court), or some other exceptional circumstance such 
as the decision was clearly and unmistakably erroneous (CUE).  
See also 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (when the 
Board affirms a determination of the RO, that determination 
is subsumed by the final appellate decision).  

The veteran filed a petition to reopen this claim in May 
2003, wherein he mentioned a bilateral knee disorder.  The RO 
approached his claim as only involving the issue of his 
entitlement to service connection, in lieu of an application 
to reopen even though his left knee claim previously had been 
denied by the Board.  The RO denied his service connection 
claim in the January 2004 rating decision at issue, 
considering his claim as involving both knees (i.e., 
bilateral disability), not just his left knee.  But 
subsequently, in the December 2004 supplemental statement 
of the case (SSOC), the RO separated his claims and 
readjudicated them properly, as an issue of whether new and 
material evidence had been received to reopen his previously 
denied claim for service connection for a left knee disorder 
and as an original claim for service connection for a right 
knee disorder.

The veteran more recently clarified, however, during his 
November 2005
video-conference hearing, that he is not claiming entitlement 
to service connection for his right knee; he is only alleging 
benefits referable to his left knee problems.  He said he 
never claimed that his right knee problems stem from his 
service in the military, and that he has always known and 
readily acknowledged, instead, they are the result of a 
motorcycle accident he had in 1951, several years prior to 
entering the military.  Thus, as he has explicitly indicated, 
his appeal only concerns his left knee.  (Note:  records show 
he also did not mention his right knee when filing his 
Substantive Appeal, VA Form 9, to perfect his appeal to the 
Board.)  So, in actuality, there is only one issue on appeal 
any way.  38 C.F.R. § 20.200.

And as for the claim concerning the left knee, just as the RO 
did in the December 2004 SSOC, the Board initially must 
address whether there is new and material evidence to reopen 
this claim because this determines the Board's jurisdiction 
to reach the underlying claim to adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If the Board finds that no such evidence 
has been submitted, then the analysis must end, and the RO's 
determination in this regard becomes irrelevant, as further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett at 1383-1384.

Unfortunately, before determining whether there is new and 
material evidence to reopen the left knee claim, it must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
VA will notify the veteran if further action is required on 
his part concerning this claim.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of information required to substantiate his claim and a 
broader VA obligation to obtain relevant records and advise 
him of the status of those efforts.

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA regarding his petition to reopen his previously 
denied claim for service connection for a left knee disorder.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  This, again, 
is the threshold preliminary determination concerning this 
claim.  Only if there is new and material evidence will the 
Board, in turn, reach a merits adjudication.  Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).

Furthermore, although the RO provided a copy of some of the 
regulations implementing the VCAA in the November 2004 
statement of the case (SOC), the RO failed to provide the 
veteran with an adequate explanation of the provisions of the 
VCAA, including notice of his rights and responsibilities 
under this law and whose ultimate responsibility - his or 
VA's, it is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board is 
insufficient for purposes of compliance with the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).



As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Thus, a 
VCAA letter must be issued to correct this procedural due 
process problem before the Board can decide the case.  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter.  The 
letter must:  (a) inform him about the 
information and evidence not of record 
that is necessary to substantiate his 
petition to reopen his previously denied 
claim of entitlement to service 
connection for a left knee disorder; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).



And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's claim 
(petition to reopen) in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

